



SECOND AMENDMENT TO CREDIT AGREEMENT
THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this "Amendment"), dated as of
December 13, 2017, effective as of September 30, 2017, by and among CONDOR
HOSPITALITY LIMITED PARTNERSHIP, a Virginia limited partnership ("Borrower"),
the undersigned parties to this Amendment executing as "Guarantors" (hereinafter
referred to individually as "Guarantor" and collectively as "Guarantors"),
KEYBANK NATIONAL ASSOCIATION ("KeyBank"), THE HUNTINGTON NATIONAL BANK
("Huntington"), BMO HARRIS BANK N.A. ("BMO"; KeyBank, Huntington and BMO
collectively, the "Lenders"), and KeyBank as Agent for itself and the other
Lenders from time to time a party to the Credit Agreement (as hereinafter
defined) (KeyBank, in its capacity as Agent, is hereinafter referred to as
"Agent").
W I T N E S S E T H:
WHEREAS, the Borrower, Agent, KeyBank and the lenders party thereto are parties
to that certain Credit Agreement dated as of March 1, 2017, as amended by that
certain First Amendment to Credit Agreement and Other Loan Documents dated as of
May 11, 2017 (the "First Amendment") (as such Credit Agreement, as amended by
the First Amendment, may be further varied, extended, supplemented,
consolidated, replaced, increased, renewed, modified or amended from time to
time, the "Credit Agreement");
WHEREAS, certain of the Guarantors executed and delivered to Agent that certain
Unconditional Guaranty of Payment and Performance dated as of March 1, 2017, as
amended by the First Amendment (as such Guaranty, as amended by the First
Amendment, may be further varied, extended, supplemented, consolidated,
replaced, increased, renewed, modified or amended from time to time, the
"Guaranty");
WHEREAS, Borrower and certain of the Guarantors executed and delivered to Agent
that certain Cash Collateral Account Agreement dated as of March 1, 2017, as
amended by that certain First Amendment to Cash Collateral Account Agreement
dated as of March 24, 2017 (as the same may be further varied, extended,
supplemented, consolidated, replaced, increased, renewed, modified or amended
from time to time, the "Cash Collateral Agreement");
WHEREAS, CDOR TLH Magnolia, LLC, TRS TLH Magnolia, LLC, CDOR LEX Lowry, LLC, TRS
LEX Lowry, LLC, CDOR AUS Louis, LLC and TRS AUS Louis, LLC have become a party
to the Guaranty and the Cash Collateral Agreement pursuant to that certain
Joinder Agreement dated March 24, 2017; and
WHEREAS CDOR MCO Village, LLC and TRS MCO Village, LLC have become a party to
the Guaranty and the Cash Collateral Agreement pursuant to that certain Joinder
Agreement dated June 21, 2017; and
WHEREAS CDOR ELP Edge, LLC, TRS ELP Edge, LLC, CDOR AUS Casey, LLC and TRS AUS
Casey, LLC have become a party to the Guaranty and the Cash Collateral Agreement
pursuant to that certain Joinder Agreement dated August 31, 2017; and
WHEREAS, the Borrower and the Guarantors have requested that the Agent and the
Lenders make certain modifications to the Credit Agreement and Agent and the
undersigned Lenders have consented to such modifications, subject to the
execution and delivery of this Amendment.
NOW, THEREFORE, for and in consideration of the sum of TEN and NO/100 DOLLARS
($10.00), and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto do hereby covenant and
agree as follows:
1. Definitions.  Capitalized terms used in this Amendment, but which are not
otherwise expressly defined in this Amendment, shall have the respective
meanings given thereto in the Credit Agreement.
2. Modifications of the Credit Agreement.  The Borrower, Agent and the Lenders
do hereby modify and amend the Credit Agreement by deleting in its entirety
§8.7(b) of the Credit Agreement, and inserting in lieu thereof the following:
"(b) On and after September 30, 2017, the Borrower, General Partner and REIT
shall not pay any Distribution to their partners or shareholders, respectively,
to the extent that the aggregate amount of such Distribution paid, when added to
the aggregate amount of all other Distributions paid in any period of four (4)
consecutive fiscal quarters, exceeds ninety-five percent (95%) of Funds
Available for Distribution for such period); provided that the limitations
contained in this §8.7(b) shall not preclude Distributions in an amount equal to
the minimum distributions required under the Code to maintain the REIT Status of
REIT, as evidenced by a certification of the principal financial or accounting
officer of REIT containing calculations in detail reasonably satisfactory in
form and substance to the Agent.  For the purposes of calculating compliance
with this §8.7(b), Funds Available For Distribution and Distributions shall be
calculated (i) for the fiscal quarter ending September 30, 2017, by multiplying
the Funds Available For Distribution and Distributions for the period from
July 1, 2017 through and including September 30, 2017, by four (4), (ii) for the
fiscal quarter ending December 31, 2017, by multiplying the Funds Available For
Distribution and Distributions for the period from July 1, 2017 through and
including December 31, 2017, by two (2), (iii) for the fiscal quarter ending
March 31, 2018, by multiplying the Funds Available for Distribution and
Distributions for the period from July 1, 2017 through and including March 31,
2018, by one and one-third (1.33), and (iv) for each calendar quarter
thereafter, Funds Available For Distribution and Distributions shall be
calculated for the prior four (4) consecutive fiscal quarters most recently
ended.  Nothing in this §8.7(b) shall prohibit Distributions by the Borrower to
the General Partner and Distributions by the General Partner to the REIT to
facilitate Distributions by the REIT otherwise permitted in this §8.7(b).  In
addition, Distributions from the Borrower to the General Partner and
Distributions from the General Partner to the REIT shall not be counted in the
ninety-five percent (95%) limitation set forth above."
3. References to Credit Agreement.  All references in the Loan Documents to the
Credit Agreement shall be deemed a reference to the Credit Agreement as modified
and amended herein.
4. Consent of Guarantors.  By execution of this Amendment, Guarantors hereby
expressly consent to the modifications and amendments relating to the Credit
Agreement as set forth herein and the execution and delivery of and any other
agreements contemplated hereby, and Borrower and Guarantors hereby acknowledge,
represent and agree that the Credit Agreement, as modified and amended herein,
and the other Loan Documents, as the same may be modified in connection with
this Amendment, remain in full force and effect and constitute the valid and
legally binding obligation of Borrower and Guarantors, respectively, enforceable
against such Persons in accordance with their respective terms, except as
enforceability is limited by bankruptcy, insolvency, reorganization, moratorium
or other laws relating to or affecting generally the enforcement of creditors'
rights and the effect of general principles of equity, and that the Guaranty
extends to and applies to the foregoing documents as modified and amended.
5. Representations.  Borrower and Guarantors represent and warrant to Agent and
the Lenders as follows as of the date of this Amendment:
(a) Authorization.  The execution, delivery and performance by the Borrower and
the Guarantors of this Amendment and any other agreements contemplated hereby
and the transactions contemplated hereby and thereby (i) are within the
authority of Borrower and Guarantors, (ii) have been duly authorized by all
necessary proceedings on the part of such Persons, (iii) do not and will not
conflict with or result in any breach or contravention of any provision of law,
statute, rule or regulation to which any of such Persons is subject or any
judgment, order, writ, injunction, license or permit applicable to such Persons,
(iv) do not and will not conflict with or constitute a default (whether with the
passage of time or the giving of notice, or both) under any provision of the
partnership agreement, operating agreement, articles of incorporation or other
charter documents or bylaws of, or any agreement or other instrument binding
upon, any of such Persons or any of its properties, (v) do not and will not
result in or require the imposition of any lien or other encumbrance on any of
the properties, assets or rights of such Persons other than the liens and
encumbrances in favor of the Agent contemplated by this Amendment and the other
Loan Documents, and (vi) do not require any approval or consent of any Person
other than those already obtained and delivered to the Agent.
(b) Enforceability.  This Amendment and each other document executed and
delivered in connection with this Amendment are the valid and legally binding
obligations of Borrower and Guarantors, enforceable in accordance with the
respective terms and provisions hereof, except as enforceability is limited by
bankruptcy, insolvency, reorganization, moratorium or other laws relating to or
affecting generally the enforcement of creditors' rights and the effect of
general principles of equity.
(c) Approvals.  The execution, delivery and performance by the Borrower and the
Guarantors of this Amendment and any other agreements contemplated hereby and
the transactions contemplated hereby and thereby do not require the approval or
consent of, or filing or registration with, or the giving of any notice to, any
court, department, board, governmental agency or authority other than those
already obtained.
(d) Reaffirmation.  Each of the representations and warranties made by or on
behalf of Borrower, Guarantors or any of their respective Subsidiaries contained
in this Amendment, the Credit Agreement, the other Loan Documents or in any
document or instrument delivered pursuant to or in connection with the Credit
Agreement or this Amendment are true in all material respects as of the date as
of which they were made and are true in all material respects as of the date
hereof, with the same effect as if made at and as of that time, except to the
extent of changes resulting from transactions permitted by the Loan Documents
(it being understood and agreed that any representation or warranty which by its
terms is made as of a specified date shall be required to be true and correct
only as of such specified date).
(e) No Default.  By execution hereof, the Borrower and Guarantors certify that
the Borrower and Guarantors are and will be in compliance with all covenants
under the Loan Documents immediately after the execution and delivery of this
Amendment and the other documents executed in connection herewith, and that no
Default or Event of Default has occurred and is continuing.
6. Waiver of Claims.  Borrower and Guarantors acknowledge, represent and agree
that Borrower and Guarantors as of the date hereof have no defenses, setoffs,
claims, counterclaims or causes of action of any kind or nature whatsoever with
respect to the Loan Documents, the administration or funding of the Loans or
Letters of Credit or with respect to any acts or omissions of Agent or any
Lender, or any past or present officers, agents or employees of Agent or any
Lender, and each of Borrower and Guarantors does hereby expressly waive, release
and relinquish any and all such defenses, setoffs, claims, counterclaims and
causes of action, if any.
7. Ratification.  Except as hereinabove set forth, all terms, covenants and
provisions of the Credit Agreement and the other Loan Documents remain unaltered
and in full force and effect, and the parties hereto do hereby expressly ratify
and confirm the Credit Agreement and the other Loan Documents.  Nothing in this
Amendment or any other document executed in connection herewith shall be deemed
or construed to constitute, and there has not otherwise occurred, a novation,
cancellation, satisfaction, release, extinguishment or substitution of the
indebtedness evidenced by the Notes or the other obligations of Borrower and
Guarantors under the Loan Documents (including without limitation the
Guaranty).  This Amendment shall constitute a Loan Document.
8. Counterparts.  This Amendment may be executed in any number of counterparts
which shall together constitute but one and the same agreement.
9. Miscellaneous.  THIS AMENDMENT SHALL, PURSUANT TO NEW YORK GENERAL
OBLIGATIONS LAW SECTION 5-1401, BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.  This Amendment shall be binding upon and
shall inure to the benefit of the parties hereto and their respective permitted
successors, successors-in-title and assigns as provided in the Credit Agreement.
10. Amendments of Other Loan Documents.  The Lenders authorized Agent to execute
and deliver amendments to the other Loan Documents as Agent deems appropriate
contemporaneously with the execution and delivery of this Amendment.
11. Effective Date.  This Amendment shall be deemed effective and in full force
and effect (the "Effective Date") upon confirmation by the Agent of the
satisfaction of the following conditions:
(a) the execution and delivery of this Amendment by Borrower, Guarantors, Agent,
and the Required Lenders;
(b) receipt by Agent of such other resolutions, certificates, documents,
instruments and agreements as the Agent may reasonably request; and
(c) the Borrower shall have paid the reasonable fees and expenses of Agent in
connection with this Amendment and the transactions contemplated hereby.
[CONTINUED ON NEXT PAGE]


 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto, acting by and through their respective
duly authorized officers and/or other representatives, have duly executed this
Amendment under seal as of the day and year first above written.

 
BORROWER:
 
 
CONDOR HOSPITALITY LIMITED PARTNERSHIP, a Virginia limited partnership
By:   Condor Hospitality REIT Trust, a Maryland real estate investment trust,
its general partner
 
By:  /s/ Jonathan J. Gantt
Name: Jonathan J. Gantt
Title:   Vice President
 
 
 
GUARANTORS:
 
 
CONDOR HOSPITALITY REIT TRUST, a Maryland real estate investment trust
 
By: /s/ Jonathan J. Gantt 
Name: Jonathan J. Gantt
Title:  Vice President
 
 
CONDOR HOSPITALITY TRUST, INC., a Maryland corporation
 
By: /s/ Jonathan J. Gantt
Name: Jonathan J. Gantt
Title:   Senior Vice President & Chief Financial Officer
 
 
TRS LEASING, INC., a Virginia corporation
 
By: /s/ Jonathan J. Gantt
Name: Jonathan J. Gantt
Title:   Vice President
 
 
SPPR-SOUTH BEND, LLC, a Delaware limited liability company
 
By:  Condor Hospitality Limited Partnership, a Virginia limited partnership, its
manager
 
By:   Condor Hospitality REIT Trust, a Maryland real estate investment trust,
its general partner
 
By:  /s/ Jonathan J. Gantt
Name: Jonathan J. Gantt
Title:   Vice President
 
 
SPPR-DOWELL, LLC, a Delaware limited liability company
By:   SPPR-Dowell Holdings, Inc., a Delaware corporation, its manager
 
By: /s/ Jonathan J. Gantt
Name: Jonathan J. Gantt
Title:   Vice President
 
 
SPPR-DOWELL HOLDINGS, INC., a Delaware corporation
 
By:  /s/ Jonathan J. Gantt 
Name: Jonathan J. Gantt
Title:   Vice President
 
 
SPPR-DOWELL TRS SUBSIDIARY, LLC, a Delaware limited liability company
By:   Condor Hospitality REIT Trust, a Maryland real estate investment trust,
its manager
By: /s/ Jonathan J. Gantt
Name: Jonathan J. Gantt
Title:   Vice President
 
 
SOLOMONS BEACON INN LIMITED PARTNERSHIP, a Maryland limited partnership
 
By:   Solomons GP, LLC, a Delaware limited liability company, its general
partner
By: /s/ Jonathan J. Gantt
Name: Jonathan J. Gantt
Title:   Vice President
 
 
SOLOMONS GP, LLC, a Delaware limited liability company
 
By: /s/ Jonathan J. Gantt
Name: Jonathan J. Gantt
Title:   Vice President
 
 
TRS SUBSIDIARY, LLC, a Delaware limited liability company
By: /s/ Jonathan J. Gantt
Name: Jonathan J. Gantt
Title:   Vice President
 
 
SPPR-HOTELS, LLC, a Delaware limited liability company
 
By:  SPPR Holdings, Inc., a Delaware corporation, its manager
By: /s/ Jonathan J. Gantt
Name: Jonathan J. Gantt
Title:   Vice President
 
 
SPPR HOLDINGS, INC., a Delaware corporation
By: /s/ Jonathan J. Gantt
Name: Jonathan J. Gantt
Title:   Vice President
 

(Signatures Continued On Next Page)


Signature Page to Second Amendment to Credit Agreement - KeyBank/Condor

--------------------------------------------------------------------------------




 
SPPR TRS SUBSIDIARY, LLC, a Delaware limited liability company
By:   TRS Leasing, Inc., a Virginia corporation, its manager
By: /s/ Jonathan J. Gantt
Name: Jonathan J. Gantt
Title:   Vice President
 
 
CDOR AUS LOUIS, LLC, a Delaware limited liability company
By: /s/ Jonathan J. Gantt
Name: Jonathan J. Gantt
Title:   Vice President
 
 
CDOR LEX LOWRY, LLC, a Delaware limited liability company
By: /s/ Jonathan J. Gantt
Name: Jonathan J. Gantt
Title:   Vice President
 
 
CDOR TLH MAGNOLIA, LLC, a Delaware limited liability company
By: /s/ Jonathan J. Gantt
Name: Jonathan J. Gantt
Title:   Vice President
 
 
TRS AUS LOUIS, LLC, a Delaware limited liability company
 
By: /s/ Jonathan J. Gantt
Name: Jonathan J. Gantt
Title:   Vice President
 
 
TRS LEX LOWRY, LLC, a Delaware limited liability company
 
By: /s/ Jonathan J. Gantt
Name: Jonathan J. Gantt
Title:   Vice President
 
 
TRS TLH MAGNOLIA, LLC, a Delaware limited liability company
 
By: /s/ Jonathan J. Gantt
Name: Jonathan J. Gantt
Title:   Vice President
 
 
CDOR MCO VILLAGE, LLC, a Delaware limited liability company
 
By: /s/ Jonathan J. Gantt
Name: Jonathan J. Gantt
Title:   Vice President
 
 
TRS MCO VILLAGE, LLC, a Delaware limited liability company
 
By: /s/ Jonathan J. Gantt
Name: Jonathan J. Gantt
Title:   Vice President
 
 
CDOR ELP EDGE, LLC, a Delaware limited liability company
 
By: /s/ Jonathan J. Gantt
Name: Jonathan J. Gantt
Title:   Vice President
 
 
TRS ELP EDGE, LLC, a Delaware limited liability company
 
By: /s/ Jonathan J. Gantt
Name: Jonathan J. Gantt
Title:   Vice President
 
 
CDOR AUS CASEY, LLC, a Delaware limited liability company
 
By: /s/ Jonathan J. Gantt
Name: Jonathan J. Gantt
Title:   Vice President
 
 
TRS AUS CASEY, LLC, a Delaware limited liability company
 
By: /s/ Jonathan J. Gantt
Name: Jonathan J. Gantt
Title:   Vice President
 

(Signatures Continued On Next Page)


Signature Page to Second Amendment to Credit Agreement - KeyBank/Condor

--------------------------------------------------------------------------------



LENDERS:
KEYBANK NATIONAL ASSOCIATION, individually and as Agent
By:
/s/ Daniel Stegemoeller
Name:   Daniel Stegemoeller
Title:     Sr. Vice President
   
THE HUNTINGTON NATIONAL BANK
By:
/s/ Lisa M. Mahoney
Name:   Lisa M. Mahoney
Title:     Assistant Vice President
     
BMO HARRIS BANK N.A.
By:
/s/ Gwendolyn Gatz
Name:   Gwendolyn Gatz
Title:     Vice President
   



Signature Page to Second Amendment to Credit Agreement - KeyBank/Condor